        Case 3:17-cv-01104-VLB Document 146 Filed 05/10/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT




                                            :
SUSAN BYRNE,                                :     CIVIL CASE NO.: 3:17-cv-01104-VLB
    Plaintiff                               :
                                            :
v.                                          :
                                            :
YALE UNIVERSITY,                            :
     Defendant                              :     MAY 10, 2021
                                            :


                            JOINT STIPULATION OF DISMISSAL

       Pursuant to the Federal Rules of Civil Procedure and Local Rule 41(b), Plaintiff

Susan Byrne, together with Defendant Yale University, upon agreement, hereby jointly

stipulate to the dismissal with prejudice of this action. All parties shall bear their own

costs, expenses, and attorneys’ fees, except as may expressly and specifically be

agreed to by the parties.

                                         PLAINTIFF,
                                         SUSAN BYRNE


                                By:          /s/ Jacques J. Parenteau
                                      Jacques J. Parenteau (ct09771)
                                      Madsen, Prestley & Parenteau, LLC
                                      105 Huntington Street
                                      New London, CT 06320
                                      Tele: (860) 442-2466
                                      Fax: (860) 4447-9206
                                      jparenteau@mppjustice.com
                                      Attorneys for the Plaintiff
        Case 3:17-cv-01104-VLB Document 146 Filed 05/10/21 Page 2 of 2




                                         DEFENDANT
                                         YALE UNIVERSITY


                                 By:         /s/ David Salazar Austin
                                       David Salazar Austin (ct25564)
                                       Jackson Lewis P.C.
                                       90 State House Square, 8th Floor
                                       Hartford CT 06103
                                       Tele: (860) 522-0404
                                       Fax: (860) 247-1330
                                       Email: David.Salazar-Auston@jacksonlewis.com
                                       Its attorneys




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2021, a copy of the foregoing Stipulation of
Dismissal was filed electronically [and served by mail on any one unable to accept
electronic filing]. Notice of this filing will be sent by e-mail to all parties by operation of
the Court’s electronic filing system or by mail to anyone unable to accept electronic filing
as indicated on the Notice of Electronic Filing. Parties may access this filing through the
Court’s CM/ECF System.


                                          /s/ Jacques J. Parenteau
                                    Jacques J. Parenteau
